Title: To Thomas Jefferson from De Chanlas, 20 September 1801
From: De Chanlas
To: Jefferson, Thomas


Red Hook, New York, 20 Sep. 1801. He offers to visit Monticello and advise on how it may be “Bettered,” as he has some knowledge of agriculture. Before being forced to leave France during the revolution, he served 20 years as receiver of the king’s revenues of Marche Province and “Subdelegate of intendance.” While in office, he left his two farms near the Garonne River in the hands of others and purchased a neglected estate near the capital of the province. Although busy corresponding with the king’s ministers and others, he improved his estate by planting 300 fruit trees “of the Best Sort” to be found in France. Unable to bring grain successfully to market, he developed “artificial” meadows by sowing sainfoin, red clover, lucerne, and various vetches for cattle. His farm “acquired Such a Reputation as to Engage many Curious Gentlemen, to come and see it,” including the intendant of the province, who encouraged others to imitate De Chanlas’s methods. By the time he left France, the province was able to sell “a Great Deal of fat Cattle.” In Paris he met d’Ormesson, France’s controller of general finances, who invited him to visit his estate in Auvergne, where De Chanlas found “But small meadows and in Bad order,” although the land was the best in France. He once again oversaw the cultivation and seeding of meadows. In two or three years, the produce doubled and d’Ormesson was so pleased “that he Gave order to Sow many artificial meadows in all his Possessions.”
Upon his arrival in America, De Chanlas visited three states, where he found “Agriculture was a Little Neglected.” He writes from John Livingston’s home at Red Hook, where Livingston sows various legumes and vetches to feed horses and cattle. De Chanlas advises him on the grasses to be sown and shows him the places good for sainfoin, for “although it Produces Greatly” nevertheless “all Ground is not Good for it.” Livingston is obtaining ten bushels of lupine, a legume recommended by Columella, the great writer on husbandry, which is grown in France and Spain. De Chanlas requests that TJ direct a reply to Westfield, New York, where he and three other members of his family own six farms. Because New York is too cold, he has determined to sell the farms and purchase land in Virginia. He encourages TJ to send to Bordeaux for sainfoin, red clover, vetch, and lupine. He offers to come to Monticello and choose which land will be “Well fit for Each.” He will set out at the end of next February.
